United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Reston, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2200
Issued: June 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 27, 2010 appellant filed a timely appeal from the May 7, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) concerning a wage-earning capacity
determination. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
September 15, 2008 based on his capacity to earn wages as an investigator.
FACTUAL HISTORY
On June 18, 2005 appellant, then a 41-year-old air marshal, sustained several workrelated injuries, including contusions of the left elbow and forearm; sprains of the left elbow,
1

5 U.S.C. §§ 8101-8193.

wrist, forearm and radial collateral ligament; left lateral epicondylitis and left carpal tunnel
syndrome.
On November 2, 2006 appellant was referred for vocational rehabilitation services. On
April 11, 2007 OWCP approved a training plan for him to receive training to become a computer
security coordinator, information processing engineer or information manager. The training was
stopped due to the fact that the university appellant was attending no longer had funding for his
degree program.
In an October 23, 2007 report, Dr. Thomas W. Harris, an attending Board-certified
orthopedic surgeon, stated that appellant was partially disabled as a result of his employment
injuries. Appellant could work with permanent restrictions including no above the left shoulder
level work and no forceful or repetitive activities involving pushing, pulling, lifting, gripping,
grasping or torquing with the left upper extremity. In a March 26, 2008 report, Dr. Harris
indicated that appellant’s condition was permanent and stationary with the limitations set forth in
his October 23, 2007 medical report.
Appellant’s rehabilitation counselor reported that, based upon appellant’s experience,
education, medical restrictions and a labor market survey, he was employable as an investigator.
The position was found to be reasonably available in appellant’s commuting area with an
average wage of $440.00 per week. In an April 24, 2008 letter, OWCP advised appellant that the
investigator position was within his work restrictions and that he would receive 90 days of
placement assistance to help him locate work in such a position. Vocational rehabilitation
services did not result in appellant obtaining employment.
The position of investigator required investigating cases of fraud involving the use of
charge cards reported lost or stolen, cash refunds, and nonexistent accounts in retail stores. An
investigator receives information from credit, sales, and collection departments regarding
suspected fraud cases, interviews store personnel and questions suspected customers to obtain
evidence. It is defined as a sedentary and light position with physical demands including sitting
at a desk using a telephone or computer, patrolling, charting activities, and opening doors and
locks.
In an August 14, 2008 letter, OWCP advised appellant of its proposed reduction of his
compensation based on his capacity to earn wages in the constructed position of investigator. It
provided appellant 30 days to provide evidence and argument challenging the proposed action.
In a September 15, 2008 decision, OWCP reduced appellant’s compensation effective
September 15, 2008 based on his capacity to earn wages as an investigator. It indicated that it
did not receive evidence or argument showing that the wage-earning determination was
improper.
Appellant requested a hearing before an OWCP hearing representative. At the
February 23, 2009 hearing, counsel argued that the reduction of benefits was improper because
OWCP had failed to exhaust all possibilities of reemployment with appellant’s agency before
proceeding to reemployment with a new employer. He stated that the agency had never
precluded the possibility of reemployment and in fact had recently offered appellant a job.

2

Counsel stated that appellant declined the job offer on the basis that it was not suitable and
asserted that the agency was still endeavoring to make an accommodation. He maintained that if
appellant had accepted reemployment elsewhere his right to return to work with the agency
would have been forfeited. Counsel argued that it was unjust for OWCP to require appellant to
either pursue reemployment outside the agency or give up his right to reemployment with the
agency.
In an April 27, 2009 decision, an OWCP hearing representative affirmed the
September 5, 2008 OWCP decision finding that appellant was vocationally and physically
capable of earning wages as an investigator. He indicated that appellant’s agency did not make
an offer of reemployment within a reasonable period of time and OWCP acted reasonably and
responsibly from a fiduciary standpoint in moving appellant’s vocational rehabilitation program
towards retraining and placement with a new employer.
Appellant requested reconsideration of his claim on September 11, 2009 and continued to
argue that finding work with an employer other than his agency would have jeopardized his
ability to later work for the agency.
In a May 7, 2010 decision, OWCP affirmed the April 27, 2009 decision of the OWCP
hearing representative. It again indicated that appellant’s claim that his agency prevented him
from finding outside work was an invalid argument.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.3
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity, or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.4
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions.5 The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in

2

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

3

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C § 8115(a).

5

Albert L. Poe, 37 ECAB 684, 690 (1986), David Smith, 34 ECAB 409, 411 (1982).

3

which the employee lives.6 The fact that an employee has been unsuccessful in obtaining work
in the selected position does not establish that the work is not reasonably available in his
commuting area.7
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.8
ANALYSIS
In the present case, it was accepted that appellant sustained contusions of the left elbow
and forearm; sprains of the left elbow, wrist, forearm and radial collateral ligament; left lateral
epicondylitis and left carpal tunnel syndrome. OWCP received information from his attending
Board-certified orthopedic surgeon, Dr. Thomas, who found that appellant was not totally
disabled for work and had a partial capacity to perform work for eight hours per day subject to
specified work restrictions.9 Appellant’s vocational rehabilitation counselor then determined that
appellant was able to perform the position of investigator and that state employment services
showed the position was available in sufficient numbers so as to make it reasonably available
within appellant’s commuting area. OWCP properly relied on the opinion of the rehabilitation
counselor that appellant was vocationally capable of performing the investigator position and a
review of the evidence reveals that appellant is physically capable of performing the position.
The Board notes that the limited physical requirements of the investigator position are well
within the work restrictions recommended by Dr. Thomas. The investigator position is defined
as a sedentary and light position with respect to physical requirements. Appellant did not submit
any evidence or argument showing that he could not vocationally or physically perform the
investigator position.10
6

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
7

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

8

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).
9

Dr. Thomas indicated that appellant could work with permanent restrictions including no above the left shoulder
level work and no forceful or repetitive activities involving pushing, pulling, lifting, gripping, grasping or torquing
with the left upper extremity
10

Appellant argued that seeking employment outside his agency would preclude him from ever working for the
agency in the future. He did not present adequate support for this argument or explain how it was relevant to the
requirements for receiving compensation under FECA.

4

OWCP considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the position of investigator represented his wage-earning capacity.11 The
weight of the evidence of record establishes that he had the requisite physical ability, skill and
experience to perform the position of investigator and that such a position was reasonably
available within the general labor market of his commuting area. Therefore, OWCP properly
reduced appellant’s compensation effective September 15, 2008 based on his capacity to earn
wages as an investigator.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective
September 15, 2008 based on his capacity to earn wages as an investigator.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Clayton Varner, 37 ECAB 248, 256 (1985).

5

